DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 7/12/2022 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1 and 3-7 are allowed.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest an automated yogurt maker, comprising: a first container configured to receive milk; a first heating element configured to heat the milk in the first container to a scalding temperature between 140 degrees Fahrenheit and 220 degrees Fahrenheit: a capsule holder configured to hold a yogurt starter capsule; a nozzle configured to direct the milk into the yogurt starter capsule; a pump configured to pump the milk from the first container to the nozzle, after the milk has been heated to the scalding temperature and maintained at the scalding temperature for a first predetermined amount of time, so that the milk flows through the nozzle into the yogurt starter capsule and mixes with the yogurt starter to form a mixture of the milk and the yogurt starter; a second container configured to receive the mixture of the milk and the yogurt starter; and a second heating element configured to maintain the mixture of the milk and the yogurt starter in the second container at an incubation temperature between 90 degrees Fahrenheit and 140 degrees Fahrenheit for a second predetermined amount of time while the mixture of the milk and the yogurt starter incubates to produce yogurt.
The closest prior art of Perentes et al. (US 2018/0303273) teaches a yogurt maker, however, fails to teach the claimed yogurt maker including a second container configured to receive the mixture of the milk and the yogurt starter; and a second heating element configured to maintain the mixture of the milk and the yogurt starter in the second container at an incubation temperature between 90 degrees Fahrenheit and 140 degrees Fahrenheit for a second predetermined amount of time while the mixture of the milk and the yogurt starter incubates to produce yogurt.
The secondary references of record do not teach or suggest the combined limitations not taught by Perentes et al. (US 2018/0303273).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
July 13, 2022